Citation Nr: 0401159	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability.   
 
2.  Entitlement to an increased rating for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from November 1975 to June 
1981.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which, in pertinent part, denied an increase in a 10 percent 
rating for the veteran's service-connected right knee 
disability and denied an increase in a 30 percent rating for 
his service-connected left knee disability.  A December 2002 
RO decision determined that the right knee disability was to 
be rated separately based on arthritis with limitation of 
motion (rated 10 percent) and instability (rated 10 percent).  
The veteran continues to appeal for increased ratings.  


REMAND

The veteran was last afforded a VA examination in July 2002.  
The impression was chronic right knee pain with a history of 
chondromalacia of the patella per records, status post 
arthroscopy in 1981 per history, arthroscopy for a torn 
cartilage in 1996, and probable chronic anterior cruciate 
ligament insufficiency.  It was also noted that the veteran 
had residuals of a left knee injury, status post arthrotomy 
with removal of calcium deposits per records, status post 
Maquet procedure and later screw removal, and chondromalacia 
of the patella per records.  The examiner reported that X-
rays of the knees showed mild degenerative changes of the 
right knee and post-traumatic changes at the tibial tubercle 
of the left knee.  

Subsequent VA treatment records indicate that the veteran 
continued to receive treatment for his right and left knee 
disabilities.  An August 2002 report of magnetic resonance 
imaging (MRI) studies of the knees related an impression, as 
to the right knee, of a tear on the posterior horn of the 
medial meniscus.  As to the left knee, the impression was 
tears, posterior horn medial meniscus and anterior horn 
lateral meniscus, and postoperative changes tibial 
tuberosity.  An August 2002 treatment entry noted that the 
veteran was seen with chronic bilateral knee pain.  It was 
noted that MRI of both knees showed a medial meniscus tear of 
the right knee and lateral and medial meniscal tears of the 
left knee.  It was reported that the veteran was to be 
scheduled for arthroscopic debridement and meniscectomy of 
the right knee, but that he would call when he was ready for 
surgery, as he needed to work out a family situation.  

Additionally, in an October 2003 statement, the veteran 
asserted that his right and left knee disabilities had 
worsened.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any recent treatment records and providing him with an 
additional VA examination.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since August 2002 for knee 
problems, and the RO should then obtain 
copies of the related medical records.  

2.  The RO should then have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his service-
connected right knee and left knee 
disabilities.  The claims folder should be 
provided to and reviewed by the examiner.  
All signs and symptoms of the right knee 
and left knee disabilities should be 
described in detail, including range of 
motion in degrees, objective evidence of 
pain on motion, and the presence and 
degree of any instability.  

3.  Thereafter, the RO should review the 
claims for an increased rating for a right 
knee disability and an increased rating 
for a left knee disability.  If the claims 
are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




